 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DERIK NATHANIEL WALKER,                          No. 2:19-cv-0185 TLN AC P
12                        Plaintiff,
13             v.                                         ORDER
14       E. ARNOLD, et al.,
15                        Defendants.
16

17            Plaintiff has filed a second motion requesting the appointment of counsel.1 ECF No. 21.

18   Plaintiff states that he cannot afford a lawyer, as evidenced by the fact that he has been granted in

19   forma pauperis status in this action. See id. at 1. He also states that his incarceration will greatly

20   limit his ability to litigate his case given that it will involve substantial investigation and

21   discovery. See id. at 1-2. The complexity of the issues in the case, his inexperience as a civil

22   litigant, as well as the fact that at trial, the appointment of counsel would help him present

23   evidence and cross-examine witnesses, are other reasons he contends that his request for counsel

24   should be granted. See id. at 2.

25            The United States Supreme Court has ruled that district courts lack authority to require

26   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

27
     1
       Plaintiff’s first request for the appointment of counsel was contemporaneously made within his
28   complaint filed on September 17, 2018. See ECF No. 1 at 5.
                                                         1
 1   U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the voluntary
 2   assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017
 3   (9th Cir. 1991).
 4             Neither plaintiff’s indigence, nor his lack of experience with the practice of law warrant
 5   the appointment of counsel. See, e.g., Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir.
 6   1990) (denying appointment of counsel where plaintiff complained he had limited access to law
 7   library and lacked legal education); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir. 1984)
 8   (upholding district court’s denial of appointment of counsel to indigent litigant who had no
 9   background in practice of law, yet who had thoroughly presented issues in pleading).
10   Furthermore, to date, plaintiff has adequately presented his claims to the court, despite the
11   complexity of the issues involved. For these reasons, the court does not find the required
12   exceptional circumstances, and plaintiff’s second motion for the appointment of counsel will be
13   denied.
14             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
15   counsel, filed July 10, 2019 (ECF No. 21), is DENIED.
16   DATED: September 30, 2019
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
